DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10, & 13-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robb et al. [PG. Pub. No.: US 2014/0331763 A1].
The applied reference has a common Applicant and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
With regards to claim 1 & 17, Robb ‘1763 discloses a system (10, system, Fig. 1, ¶0016), comprising: an optical hybrid fuel height sensor (30, fuel probe, Fig. 1, ¶0017); a sealed connector extending through a wall of a fuel tank (Fig. 1, illustrates where lines 55 and 75 go through side wall of 15, tank); an electric power connection (75, power line, Fig. 1, ¶0023) between the optical hybrid fuel height sensor and the sealed connector (Fig. 1, ¶0022), wherein the electric power connection comprises a resistive non-metallic wire (55 & 75 may also be composed of a higher resistance wiring, such as no-metal conductors, to include carbon and conductive polymers, ¶0024); a sealed optical connector extending through the wall of the fuel tank (Fig. 7, illustrates where 165, an optical path being of an optical fiber, extends through sidewall thereof 15 and thus must require a seal member to prevent leakage of fuel to the outside thereof 15); and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector (165, optical path connected to 160, optical interface being between 30 fuel probe Fig. 7), the internal data communications connection comprising an optical signal out connection (signal out connection as indicated by Arrow, Fig. 7). 
With regards to claim 2, Robb ‘1763 discloses wherein the resistive non-metallic wire comprises a carbon loaded thermoplastic (carbon and conductive polymers, ¶0024). 
With regards to claim 3, Robb ‘1763 discloses wherein the resistive non-metallic wire comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic (carbon and conductive polymers, ¶0024). 
With regards to claim 5, Robb ‘1763 discloses wherein the optical hybrid fuel height sensor comprises an optical transmitter configured to convert fuel height electrical signals to fuel height optical signals (60, avionics interface circuit as a probe reader, ¶0032). 
With regards to claim 6, Robb ‘1763 discloses wherein the internal data communications connection comprises an optical fiber that couples the optical transmitter and the sealed optical connector tank (Fig. 7, illustrates where 165, an optical path being of an optical fiber, coupled therefrom 160 to 60). 
With regards to claim 7, Robb ‘1763 discloses wherein the sealed optical connector comprises an optical connector disposed within the sealed connector and the optical connector connects the internal data communications connection to an external data communications connection (Fig. 7). 
With regards to claim 8, Robb ‘1763 discloses wherein the sealed optical connector comprises a dedicated sealed optical connector that is separate from the sealed connector and connects the internal data communications connection to an external data communications connection (Fig. 7 illustrates where 165 optical path is separated therefrom 173, analog transmission line, ¶0037).
With regards to claim 10, Robb ‘1763 discloses further comprising an external data communications connection outside the fuel tank between the sealed optical connector and a device of a core computer system (CCS) (60, avionics interface circuit and 65, avionics outside of 15, Fig. 7, ¶0037).
With regards to claim 13, Robb ‘1763 discloses wherein the electric power connection comprises a two-wire electric power connection (Fig. 5). 
With regards to claim 14, Robb ‘1763 discloses wherein the electric power connection comprises a one-wire electric power connection and a current return through a local ground connection of the optical hybrid fuel height sensor (Fig. 5, ¶0032). 
With regards to claim 15, Robb ‘1763 discloses wherein the optical hybrid fuel height sensor comprises a fuel height probe and the fuel height probe comprises a local electric ground connection (Fig. 5, ¶0032). 
With regards to claim 16, Robb ‘1763 discloses wherein the optical hybrid fuel height sensor comprises a floating fuel height probe without an electric ground connection (Fig. 5, ¶0032). 
With regards to claim 18, Robb ‘1763 discloses wherein the optical hybrid fuel height sensor comprises an optical transmitter configured to convert fuel height electrical signals to fuel height optical signals and the internal data communications connection comprises an optical fiber that couples the optical transmitter and the sealed optical connector (60, avionics interface circuit as a probe reader, ¶0032). 
With regards to claim 19, Robb ‘1763 discloses wherein the sealed connector comprises the sealed optical connector that connects the internal data communications 
With regards to claim 20, Robb ‘1763 discloses wherein the sealed optical connector comprises a dedicated sealed optical connector that is separate from the sealed connector and connects the internal data communications connection to an external data communications connection (Fig. 7, illustrates where 165, an optical path being of an optical fiber, coupled therefrom 160 to 60).  
With regards to Method claim 21, the method thereof is met by the apparatus system as discloses by Robb and cited in claims 1 & 17 above.  
Allowable Subject Matter
Claims 4, 9, 11, 12, & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not disclose or suggest the claimed wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter. 
With regards to claim 9, the prior art does not disclose or suggest the claimed sealed optical connector comprises an optical fiber that extends intact through the wall of the fuel tank and between the optical transmitter and an optical data converter, or a data concentrator, outside the fuel tank. 
With regards to claim 11, the prior art does not disclose or suggest the claimed external data communications connection comprises an optical data converter connected between the sealed optical connector and the CCS, the optical data 
With regards to claim 12, the prior art does not disclose or suggest the claimed external data communications connection comprises a data concentrator connected between the sealed optical connector and the CCS, the data concentrator being configured to read a multitude of fiber optic signals and transmit a single stream of data to the CCS. 
With regards to claim 22, the prior art does not disclose or suggest the claimed a data concentrator, comprising an interface configured to receive data from a system for electric power and data communications within a fuel tank and across a wall of the fuel tank, the system comprises: an optical hybrid fuel height sensor; a sealed connector extending through the wall of a fuel tank; an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non-metallic wire; a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852